Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                            Jan 27 2014, 7:06 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                     ATTORNEYS FOR APPELLEE:

KIRK S. FREEMAN                                             GREGORY F. ZOELLER
Law Office of Kirk Freeman                                  Attorney General of Indiana
Lafayette, Indiana
                                                            KARL M. SCHARNBERG
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

JEFFERY DEATON,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )   No. 79A02-1306-CR-519
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                           The Honorable Randy J. Williams, Judge
                               Cause No. 79D01-1209-FB-17


                                         January 27, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                         Case Summary

          Following his guilty plea and admission that he is a habitual substance offender,

Jeffery Deaton (“Deaton”) received a thirteen-year sentence for Possession of

Methamphetamine, as a Class B felony,1 enhanced by three years due to his status as a

habitual substance offender.2 He challenges that sentence on appeal. We affirm.

                                              Issues

          Deaton presents two issues for review:

          I.       Whether the trial court entered an adequate sentencing statement; and

          II.      Whether his sentence is inappropriate.

                                  Facts and Procedural History

          On January 8, 2013, Deaton pled guilty to Possession of Methamphetamine; he also

admitted his status as a habitual substance offender. On March 8, 2013, Deaton was

sentenced to thirteen years imprisonment for the Class B felony conviction, enhanced by

three years due to his status as a habitual substance offender. Three years of his aggregate

sixteen-year sentence were suspended to probation. This appeal ensued.

                                     Discussion and Decision

                                       Sentencing Statement

          A person who commits a Class B felony has a sentencing range of between six and

twenty years, with the advisory term being ten years. See I.C. § 35-50-2-5. Deaton received

a sentence of three years above the advisory. Pursuant to Indiana Code section 35-50-2-10, a

1
    Ind. Code § 35-48-4-6.1.

2
    I.C. § 35-50-2-10.

                                                 2
person who is adjudicated a habitual substance offender is subject to an enhancement of

between three and eight years. Deaton received the minimal three-year enhancement. He

argues that the trial court failed to provide an adequate sentencing statement when imposing

the aggregate sixteen-year sentence.

       “So long as the sentence is within the statutory range, it is subject to review only for

abuse of discretion.” Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on other

grounds, 875 N.E.2d 218 (Ind. 2007) (Anglemyer II). When imposing a sentence for a

felony, the trial court must enter “a sentencing statement that includes a reasonably detailed

recitation of its reasons for imposing a particular sentence.” Id. at 491. The trial court’s

reasons must be supported by the record and must not be improper as a matter of law. Id.

However, a trial court’s sentencing order may no longer be challenged as reflecting an

improper weighing of sentencing factors. Id.

       At sentencing, the trial court articulated the relevant sentencing considerations at

length. The court observed that Deaton had pled guilty, but further stated that the mitigating

nature of the circumstance was tempered somewhat by the fact that he received a benefit in

exchange, as several charges were dismissed. The court also noted that Deaton had a history

of employment, he had cooperated with police and long-term incarceration would cause

hardship to his minor child. The trial court articulated Deaton’s significant criminal history,

discussed Deaton’s substance abuse history and his failure to submit to court-ordered

treatment in the past. The trial court concluded that past rehabilitative efforts had been

unsuccessful.


                                              3
       The written sentencing order specified that the trial court found as aggravating

circumstances: Deaton’s criminal history, his violation of probation in committing the

instant offense, his substance abuse history, and the failure of prior rehabilitative efforts. The

court specified that mitigating circumstances included: Deaton’s guilty plea, his cooperation

with law enforcement, and undue hardship to his child.

       As such, the trial court entered “a sentencing statement that includes a reasonably

detailed recitation of its reasons.” See id. We find no abuse of discretion.

                                    Appropriateness of Sentence.

        The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

permitting appellate review and revision of criminal sentences is implemented through

Appellate Rule 7(B), which provides: “The Court may revise a sentence authorized by

statute if, after due consideration of the trial court’s decision, the Court finds that the

sentence is inappropriate in light of the nature of the offense and the character of the

offender.”

       Under this rule, and as interpreted by case law, appellate courts may revise sentences

after due consideration of the trial court’s decision, if the sentence is found to be

inappropriate in light of the nature of the offense and the character of the offender. Cardwell

v. State, 895 N.E.2d 1219, 1222-25 (Ind. 2008); Serino v. State, 798 N.E.2d 852, 856-57

(Ind. 2003). The principal role of such review is to attempt to leaven the outliers. Cardwell,

895 N.E.2d at 1225.




                                                4
       There is nothing particularly remarkable in the nature of Deaton’s offense of

possession of methamphetamine. As to his character, Deaton has a substantial criminal

history and a lengthy history of substance abuse, for which he has refused treatment.

       Deaton’s criminal history includes six prior felony convictions and twelve prior

misdemeanor convictions. He has had probation revoked on four occasions. He was on

probation for possession of cocaine, methamphetamine, or a schedule I or II narcotic drug at

the time he committed the instant offense. Deaton reported using illegal drugs regularly,

commencing at age sixteen. Nonetheless, he failed to complete substance abuse treatment

court-ordered in 1992, 2003, and 2006.

       Having reviewed the matter, we conclude that the trial court did not impose an

inappropriate sentence under Appellate Rule 7(B), and the sentence does not warrant

appellate revision. Accordingly, we decline to disturb the aggregate sixteen-year sentence

imposed by the trial court.

                                         Conclusion

       The trial court did not abuse its discretion by failing to enter an adequate sentencing

statement for a felony sentence. Deaton’s sentence is not inappropriate.

       Affirmed.

FRIEDLANDER, J., and KIRSCH, J., concur.




                                              5